Citation Nr: 0714732	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-03 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for scar, 
residuals of a shell fragment wound of the left ankle.

2.  Entitlement to a rating in excess of 20 percent for 
limitation of motion of the left ankle.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service in the Marine Corps from June 
1967 to April 1969.

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions by the Buffalo, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In a December 2002 rating decision, the RO denied an 
increased rating for scar residuals, shell fragment wound, of 
the left ankle and right knee, each rated as 10 percent 
disabling.  The RO also granted a separate rating of 20 
percent for marked limitation of motion of the left ankle in 
that rating decision.  In a January 2004 rating decision, the 
RO granted service connection for degenerative joint disease 
of the right knee and assigned a 10 percent rating for that 
disorder.  The veteran has appealed the left ankle ratings as 
well as the rating for degenerative joint disease of the 
right knee

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) must be fulfilled by 
VA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  A 
remand is required in this case in order to fulfill the VA's 
duty to assist as set forth at 38 C.F.R. § 3.159 (2006).

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision. See 38 C.F.R. § 3.159.  
VA has a duty to assist the veteran which includes conducting 
a thorough and contemporaneous medical examination.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In this case, the Board notes that the veteran was examined 
in relation to these claims in September 2002 and December 
2003.  The veteran indicated in his notice of disagreement 
filed in June 2004 that his left knee symptoms have worsened.  
Moreover, in an outpatient VA treatment record dated in 
August 2005, he reported to a VA nurse practitioner that his 
left ankle and right knee pain were not fully controlled with 
ibuprofen and Tylenol #3.  His left knee was to be X-rayed, 
and he was switched from Tylenol #3 to hydrocodone.  He was 
to follow up with the Rome VA clinic.  

In an October 2005 letter to VA, the veteran indicated that 
his right knee pain continued to worsen.  He reported 
heightened pain in the area where the shrapnel entered his 
right knee as well as sharp pain in the knee and problems 
with equilibrium.  In this regard, the Board observes that 
the veteran appears to be reporting complaints relevant to 
both of his service-connected disabilities of the right knee.  

Given the complaints of worsening of the veteran's right knee 
and left ankle disabilities, the Board finds that 
contemporaneous examinations would be helpful.  Moreover, it 
appears that there are more recent records of ongoing VA 
treatment that are potentially relevant to these claims.  The 
Board finds additional development is required prior to 
appellate review.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a claim, including the 
requirements to establish a higher degree of disability and 
the effective date of an award.  As this case must be 
remanded for other reasons, the RO now has the opportunity to 
provide the veteran proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is to provide the veteran 
a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a higher disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  He is to be given an 
adequate amount of time to respond.

2.  The RO/AMC should obtain updated VA 
treatment records dated from August 2005 
for the left ankle and right knee.  

3.  The veteran should be scheduled for a 
VA orthopedic examination for opinions as 
to (a) the current nature and severity of 
his service-connected left ankle 
disability and (b) the current nature and 
severity of his service-connected right 
knee disability.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.

The physician should express opinions 
concerning whether pain to the left ankle 
or right knee could significantly limit 
functional ability during flare-ups or on 
repeated use over a period of time.  
These determinations should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  If 
the examiner is unable to make such 
determinations, it should be so indicated 
on the record.  The examiner should also 
provide information as to scarring or 
other observed manifestations of the 
service-connected right knee and left 
ankle disabilities.  Opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



